COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:         Adrienne Gallien v. Wells Fargo Home Mortgage Inc., Wells Fargo
                             Bank, N.A., Cristobal Niño, individually and as executor of the
                             Estate of Veronica Castillo Niño and Kathy Orsak

Appellate case number:       01-17-00385-CV

Trial court case number:     2015-75452

Trial court:                 157th District Court of Harris County


       Appellant’s motion for rehearing is denied. Appellant’s amended motion for rehearing is
also denied.


Justice’s signature: /s/ Richard Hightower
                     Acting for the Court

The panel consists of Justices Lloyd, Kelly, and Hightower.

Date: April 30, 2019